Name: 2005/595/EC, Euratom: Decision of the Representatives of the Governments of the Member States of 20 July 2005 appointing a judge to the Court of Justice of the European Communities
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 2005-08-05

 5.8.2005 EN Official Journal of the European Union L 204/11 DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES of 20 July 2005 appointing a judge to the Court of Justice of the European Communities (2005/595/EC, Euratom) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, and in particular Article 223 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 139 thereof, Whereas: Pursuant to Articles 5 and 7 of the Protocol on the Statute of the Court of Justice and as a result of the resignation of Mr Claus GULMANN, a judge should be appointed for the remainder of Mr Claus GULMANNs term of office, HAVE DECIDED AS FOLLOWS: Article 1 Mr Lars BAY LARSEN is hereby appointed judge to the Court of Justice of the European Communities from the date of his swearing in until 6 October 2009. Article 2 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 20 July 2005. The President J. GRANT